Earl Warren: 169, Polaroid Corporation, Petitioner, versus Commissioner of Internal Revenue. Mr. Barnett.
Isaac M. Barnett: Mr. Chief Justice, may it please the Court. When we closed yesterday, I pointed out that the Government in contending that these were words of arts applicable only to natural resources relied on two sections of the 1918 law; one, in which the words prospecting, exploration, and discovery were used and the other in which the word discovery was used. The main emphasis of the Government has been on Section 337 which the Government asserts was the original source of Section 721 (a) (2) (C) and Section 456 (a) (2) (B). We agree that in attempting to find the intent underlying 456 (a) (2) (B), it is helpful to go back to the Revenue Act of 1918 where we believe that the Government has gone back to the wrong section. Section 456 is a Section designed to give relief for abnormal income in an excess profits tax year. The 1918 Act also had this Section giving relief for abnormalities and income and an excess profits tax year, and that with Section 327 (d), which Your Honors will find on page 25 (a) of the appendix to the petitioner's brief. Section 327 (d) provided that where owing to abnormal conditions affecting the capital or income of the corporation, the tax would work in exceptional hardship upon the corporation evidenced by a gross disproportion between the tax computed without benefit of that Section and the tax computed by reference to the representative corporations referred to in Section 328. The tax was to be determined as provided in Section 328 and under 328, an adjustment of the tax was made to bring it into line with the tax imposed upon representative corporations in the same industry. To understand just what were the abnormal conditions referred to in 327 (d), the history of this Section is illuminating and we believe particularly significant in construing Section 456 (a) (2) (B). As originally introduced in the House, Section 327 mentioned three abnormal conditions. In the Senate, the bill was considerably expanded to include a number of additional abnormal conditions and one of them is particularly pertinent. I'm referring to Section 327 (e) (3) (B) of the senate bill which Your Honors will find printed on pages three and four on petitioner's reply brief. That subsection in the senate amendment listed as an abnormal condition, the situation where the net income for the taxable year is abnormally high due to the realization in one year of extraordinary gains or profits derived from the sale of property, the principal value of which has been demonstrated by prospecting or exploration and discovery work. And you will note Your Honor that there's no mention as there was in 337, specifically in the case of mines, oils or gas wells. Now in conference, the language of Section 327 was changed to the form in which it was primarily enacted, but the language changes were intended only to consolidate into one general classification, all of the various classes of abnormal conditions listed in the senate amendment and not to eliminate any of them. This intention to amalgamate and not to eliminate is confirmed by the Conference Committee Report by statements of various senators on the senate floor and by a ruling of the Solicitor of Internal Revenue to which we have referred in our brief. The Solicitor of Internal Revenue had the decision, the question of whether a manufacturing company which had spent substantial sums and to use his words, experimental and discovery work in developing a secret formula which had given the Company a virtual monopoly which sums have not been capitalized, was entitled to relief under Section 327. He stated that in order to learn just what Congress intended by the words abnormal conditions in Section 327 (d), it was necessary to resort to the list of abnormal conditions contained in the senate version of that Section and he ruled that such a company was entitled to relief under Section 327. The use of the words experimental and discovery work shows that he did not regard those words as limited only to the extractive industries. He had to find abnormal condition under the law. In order to qualify it for relief he found it in the section to which I have referred, which refers to exploration, discovery and prospecting. It is interesting to note that at the same time as the Senate was amending Section 327, it introduced them to the bill by way of amendment Section 337 upon which the Government relied. This time coincidence enables us to make a pertinent comparison between these two sections. Section 337 was admittedly a Section designed to give relief solely to mines, oils and gas wells. And the Senate left no doubt as to that intention by saying so in so many words. In both Sections explicitly, it says in the case of mines, oil or gas wells. Had the Senate had similar intent to Section 327, it would be expected that it would have shown it in similar fashion, but it did not do this in Section 327. On the contrary, it used the general word property in listing as an abnormal condition, extraordinary gains or profits derived from the sale of property, the principal value of which has been demonstrated by exploration or discovery work. Had the Senate the intent of limiting the provision in 327, as it had done in 337, it would have been easy for the draftsmen to have provided in the case of mines, oil or gas wells extraordinary gains or profits derived from the sale and so forth. That the words prospecting or exploration and discovery work as used in the Senate's version of 327 were understood to have general meaning applicable to oil corporations and oil industries, it's not only confirmed by the opinion of the Solicitor of Internal Revenue to which I have referred, but also by the action of the Conference Committee in merging all the classes of the senate amendment into one general classification.
John M. Harlan II: What is that?
Isaac M. Barnett: 1918.
John M. Harlan II: 1918?
Isaac M. Barnett: Yes, Your Honor. That these words had reference only to the operations of the extractive industries, they could not have been so merged. Moreover, if one looks at the Senate Committee report which accompanied Section 337 and Your Honors will find that printed on page 25 of the Government's brief in the Searle case, that Section has headed gains derived from prospecting, exploration, or discovery and one notes that the Senate saw fit in addition to giving its reasons for the enactment of Section 337, to call attention in that subdivision to the increased depletion allowance allowed under Section 234 (a) (9). No reference whatever was made to Section 327. And here is a situation where they just got through amending 327, and if it deprived only to the extractive industries, it would have been expected that it would have mentioned it under this heading gains derived from prospecting, exploration, or discovery. So, that under the 1918 Act, we have history to the effect that these words have been used in a context applicable to others in the extractive industries. We now come to Section -- to the World War II law. Abnormalities in tax year income were covered in the World War II law in Section 721. And with respect to such abnormalities, Congress introduced a new concept to determine abnormality by classes of income, yet it is not unreasonable to assume that in establishing the class of income described in 721 (a) (2) (C), which was income resulting from exploration, discovery, prospecting, research or development of tangible property, patents, processes or formulae, Congress was not unmindful of the formal of provision in Section 327 (d) of the 1918 Act and of the history of that Section and how it was interpreted. In fact the phrasing of Section 721 of the original Act, which Your Honors will find printed in the footnote on page 6 of the Government's reply brief, I think demonstrates that Section 721 was patterned on 327 (d) of the 1918 Act. You will note that the words grossly disproportionate are used, instead of the mathematical formula for determining abnormality that later resolved it. These are the same words that were used in Section 327 (d), but whether it was packing on the 1918 Act or not, I submit that the legislative history which I have just recounted, demonstrates that the words exploration, discovery and prospecting had not become words of art referring only to the mining industry. It is also clear that the provisions of Section 721 in all its subdivisions were intended to apply to corporations in oil industries and this was confirmed by the statements on the senate floor to which we have adverted in our brief. Senator George was asked for example as to what was the additional benefit to the mining industry and he replied that provision was helpful not only to a mining corporation, it was helpful to any type of corporation and I might add that applying the principle of noscitur a sociis to 721 (a) (2) (C), you couldn't come up with any common denominator that the words apply only to the mining industry.
Earl Warren: Did Senator George (Inaudible) the bills?
Isaac M. Barnett: I think he was, Your Honor. Now Section 721 (a) (2) (C) was much broader than the provisions in the senate version of 327 of the 1918 Act. There was added to the concept of abnormal income, abnormal income resulting from research or development of tangible property. Now, the word "research" is a very broad word. It does not necessarily mean only laboratory research. We speak of legal research. There is research in business, in marketing methods, in manufacturing costs, and various analysis and surveys. And this addition which was added in the 9th -- in the Second World War Act of the word "research" led to a substantial number of -- a substantial increase in the applications for relief. Now let us consider Section 456 (a) (2) (B) in the light of this legislative history. This Section, according to the Committee reports, is Section 721 (a) (2) (C) with the word "research" or development of tangible property left out. Now, if this was a brand new Section that was originally created in the Korean War then maybe the principle of noscitur a sociis may conceivably have applications. But what it was, was a derivation of an old Section and to find out what the meaning of these words were, you have to go back to the old Section and certainly the principle of noscitur a sociis doesn't -- in 721 (a) (2) (C) doesn't result in the holding that it applies only to the natural resource industries. Unless there was a clear indication of attempt to change the meaning of the words which were left in, in 456 (a) (2) (B) by taking out the words research or development, the words exploration, discovery and prospecting continues to have the same general meaning applicable to all types of corporations, as they had, we submit in Section 721 (a) (2) (C) and before that in 327. Now there was no evidence that by deleting the words research and development, Congress intended to change the meaning of the words it retained and the Government concedes that the word discovery in 456 (a) (2) (B) has the same meaning as in 721 (a) (2) (C). Now, Congress has told us the purpose of the deletion of the words research and development of tangible property. It was to plug a potential loophole found to exist in the old law. Now, a loophole is getting something to which you're not entitled, getting a form of relief to which you're not entitled. Now, what was this loophole? We venture to suggest that the loophole which had -- was one which have been created by the extension of qualification of relief under Section 721 (a) (2) (C) generally to research or development of tangible property which had not in and of itself been recognized as abnormal condition under 327 (d) of the 1918 Act. This potential loophole stems from the inability in certain cases arising under Section 721 (a) (2) (C) of establishing what income, if any, resulted from the research and development. It had the company that had a product. It did some research and development and improved the product, and if so, the improved product, you couldn't tell what demand there was for the product -- what demand there would have been from the product during that year even if that hadn't been improved. So, it was impossible to separate the demand for the basic product -- from the product improved by the alleged research and development and that was the potential loophole which Congress sought to strike to -- to -- to plug. And if that potential loophole does not exist though in the case of a discovery of a new basic invention, since “but for” the discovery, there would have been no income at all. And accordingly, whatever income resulted is directly traceable to the discovery. Thus, in this case, the Tax Court made findings of fact to the effect that Polaroid's income from the Polaroid Land Process during the tax year resulted entirely from its capacity to produce a picture in a minute. If this process had not made an instantaneous positive print, this is the finding, there would have been no commercial demand for this camera or photographic fact during that period. Now, with respect to the other discovery, the 3-D Synthetic Polarizer, the Tax Court found the exhibition of 3-D motion pictures would not have been commercially practicable, had petitioner's synthetic polarizers were not been available. No, not infringing material for this practice was on the market. So, there was no question of allocation. This is brand new. All the income proceeded from -- from the discovery. It's not the type of thing that Mr. Barnett mentioned in his argument like giving allowance for the capital you have, the selling organization and so on. Those things are involved in the sale of oil or the output of mines just as much is they are involved in the sale of a camera or a drug and so forth and they still continue to -- to be factors. It have to be taken into account and the regulations so prescribe. The regulation say, the present regulation say that you can attribute to prior years any income resulting some increased demand lessen competition and so forth. So that it's recognized that there has to be some editing of the income based upon certain other factors. In addition to that, as Your Honors remember I said yesterday, we have a stipulation here so that the Government and we have agreed as to how much of the income proceeded from the -- from these discoveries. Now, the Government apparently acknowledges that ours is a type of case which considering the purpose of Section 456 would be entitled to relief but it answered unfortunately, we are one of the meritorious cases which was sacrificed in the interest of the administrative simplification. We hope we are a meritorious case, but we are not one of those referred to in the Committee reports as having to be sacrificed. The meritorious cases they refer to were cases in which a major portion of the income could have come from the improvement which resulted from the research and development. But because of the inability to separate what income came from the improvement and what income was the basic -- came from the basic demand for the product that was the type of the case which had to be sacrificed. No administrative discretion is involved in determining the income from a new basic discovery and Congress had no intention we submit of barring such a case from relief. In other words, Congress indicated intent, plugged a loophole. We can assume that it intended to do anything more than -- than what was necessary to plug that loophole. And if Congress had any intent of eliminating from relief all industries other than the extractive industries, although those industries got relief under the two prior Excess Profits Tax laws, if it was making as drastic a change as that you would expect that it would have said something in its Committee reports in that connection, but it said nothing like it. All it was doing was to plug a loophole with respect to certain cases involving research -- research and development. And I might add that the word discovery does not necessarily presuppose research. I don't imagine that Einstein's discovery of Law of Relativity required any research before it. You could have discovery of a flower which would entitle to you a pattern which may or may not involve some -- some research. So that our contention is if you -- if you have to read these Committee reports carefully that the -- the Committee reports indicate that -- that they're only taking out of the law what -- what was necessary to plug that loophole and that is accomplished by taking out what they put -- put into it and adding general research in 721 which hadn't existed in 1918 Act. Now, before posing this point, I want to make one more observation. The Government --
John M. Harlan II: Mr. Barnett, could I ask you a question?
Isaac M. Barnett: Yes sir.
John M. Harlan II: Do you draw the same distinction that Mr. Cummings does between basic inventions and other kinds of inventions?
Isaac M. Barnett: Yeah, we do Your Honor in this sense. We -- we -- we feel that it has to be an invention which opened up a new field, created a new odd because that is a discovery. And -- and words, there -- there are minor improvements which might positively entitle you a patent we don't regard as a discovery.
Felix Frankfurter: You mean no antecedent, there must be. It required that there was no antecedent to what your discovery had in demand.
Isaac M. Barnett: Well, Your Honor, at least Justice Taft referred to it as -- as substantially advancing the odds. It --
Felix Frankfurter: That's what a patent is.
Isaac M. Barnett: Well, not -- not necessarily Your Honor. Even in patent --
Felix Frankfurter: It's necessarily to be a valid patent.
Isaac M. Barnett: Well, no. Even in patents for example, you have some patents which they regard -- are regarded as substantially advancing the odd and there you get much more protection than one that's just a slight improvement which may technically be patentable.
Felix Frankfurter: You mean some -- some applications are granted and some are not?
Isaac M. Barnett: No. I mean on the law --
Felix Frankfurter: Starting to get law protection from (Voice Overlap)
Isaac M. Barnett: Well, I will explain. For example, supposing this was a basic invention, my spectacles, let's assume that and I've provided in my patent application that I used plastic. If this was a basic invention, I would not only get -- get protection for spectacles made with plastic, I'd get it for anything that was its equivalent. In other words I'd get it if it happened to be wood or happen to be any other substance whereas if this was just regarded, even though it was patented as just an ordinary invention, I would be limited to what I specified in the patent application. If I said particular kind of plastic that's all the protection I would get. So, what we are saying --
Felix Frankfurter: That's just a wrinkle of the Doctrine of Equivalents?
Isaac M. Barnett: That's right, Your Honor and what we are saying is that you have to have an invention that substantially advances the odds to have this Doctrine of Equivalents. You have to have in this case something that creates a new field.
Felix Frankfurter: But I don't have to tell you that doctrine of equivalents in itself to do this doctrine or its application is, isn't it?
Isaac M. Barnett: There are quite a few cases on it, Your Honor.
Felix Frankfurter: Quite a few cases and quite a few opinions too. I mean, conflicting opinions.
Isaac M. Barnett: I'd like to say that's --
Earl Warren: Do I understand, Mr. Barnett that -- that your opinion within the case like we had the other day with that automobile top --
Isaac M. Barnett: That's right.
Earl Warren: -- which is not something that I assume you would call discovery that -- that if -- if their patent provided that it was metal and the metal and cloth can this that someone else could come along and use plastics and -- and plastics and aluminum and not be guilty of infringement.
Isaac M. Barnett: That is correct Your Honor.
Earl Warren: That is correct.
Isaac M. Barnett: Yes, Your Honor. Now, I'd like to save a few minutes for reply but I just want to mention one thing else. The government in its brief and it tries to make a point that it was really the mining industry that promoted Section 456 at the congressional hearing. This doesn't happen to be so. There were others interested in the relief provisions including one official of Polaroid who testified at those hearings. But in the mining industry he wasn't particularly interested in Section 456. The Government quotes a sentence from one of the spokesmen who said that the principle of Section 721 should be continued with revisions but the following sentence in his -- his testimony is this. The special provision we recommend for allowance of a reasonable profit per unit of output may make Section 721 unnecessary, but many of the mining cases which would otherwise fall under its provisions, but there still seems to be a need for Section 721 as applicable to other cases. The mining industry really didn't care about 456. They were interested in the excess exempt output -- exempt excess output sections, the strategic minerals material section and so forth. And in essence, that was what they were after and they got it in other sections of the -- of the law and I'd like to have whatever I have left as a reply Your Honor please?
Earl Warren: I'm afraid your time is up, Mr. for the red light. Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. Let's say we agree that there is a difference in degree in the quality of inventions. Some are major and some are minor. We don't quite understand where the definition of discovery comes from that would include one and not the other. The difference is not that one is whether something has been discovered; the difference has been what has been discovered. You discover more, you discover less, but they are both equally discoveries in the dictionary sense of discovery. The important thing though I think is that there is no basis in the legislative history of Section 456 for thinking that Congress was concerned with the difference as to the difference in degree between big inventions and small inventions. The administrative difficulty that explains why Congress took out the statute research and development is not in distinguishing kinds of inventions. The taxpayer says that if you have a new product, all of the income from its sale would not exist but for the invention. Of course that's true in a “but for” sense. The “but for” causation is not the same as how you allocate the income. In the first place, I think the Polaroid camera is a good example. It's relatively expensive item and it presumably would appeal only to people who are relatively affluent and to the extent that the stimulus to the war time economy added to the disposable income, it also added to the demand for the camera. More importantly, however, the demand for a new product is not readymade. You have to make a demand and the way that you create a demand is by advertising and that's the way Polaroid created the demand for its camera. Now, quite apart from those factors certainly some of the income realized is simply the income from manufacturing. If you -- if you manufacture and sell even a non-patented item, you usually make a profit, so that you cannot say that all of the profit is attributable to the value of the invention. That is the royalty element of the profit. You would have to segregate out of the sales income, a constructive royalty as it were, that you would attribute as being due to the value of the patent. You would have to allocate the rest of the income to manufacturing profit, sales promotion activities, return on capital and the investment. You can't say that --
Potter Stewart: I don't understand this argument which you're making in this case because of my understanding, which I get from page 9 of the petitioner's brief, there's no question here as to the amount of that abnormal income and the allocation of it --
Wayne G. Barnett: Yes.
Potter Stewart: -- from -- in this case that you -- that you've just realted.
Wayne G. Barnett: That is correct in this case.
Potter Stewart: But we're talking about this case.
Wayne G. Barnett: I'm addressing myself to the statutory interpretation problem. Now as to the application here, the Government counsel entered a stipulation, stipulating the amounts of net abnormal income and the attribution to prior years. I don't want to back out of that stipulation. The stipulation is erroneous. The stipulation is based upon the same erroneous theory that the taxpayer is arguing here namely that all income realized from the sale of the Polaroid camera is attributable to the value of the patent, none of it attributable to the manufacturing, to the capitals of the labor, to the advertising and promotional activities. Now, I'm not asking to be relieved from that stipulation. I don't know what caused Government counsel to enter it. There may have been other reasons.
Felix Frankfurter: Are you saying it doesn't bear on the construction of what is done (Inaudible)
Wayne G. Barnett: It is not there on the construction of the statute. I'm trying to explain why Congress changed the statute from Section 721 and omitted in Section 456 research and development income.
Potter Stewart: Now, as part of that explanation, you're urging to us the difficulty if not impossibility --
Wayne G. Barnett: Yes.
Potter Stewart: -- of ascertaining the amount of abnormal income involved.
Wayne G. Barnett: Yes.
Potter Stewart: And yet, in this very case, you and counsel for the petitioner stipulated as to those amounts.
Wayne G. Barnett: Yes.
Potter Stewart: You didn't find it impossible to do so.
Wayne G. Barnett: We didn't find it impossible to do so because we proceeded on erroneous theory. It is very easy -- it's very easy if you attribute all the income to the invention. There isn't a problem of allocation. The regulations specifically require that income from the manufacturer of patented item be allocated as between the manufacturing and other factors and the value of the patent. That was under 721 under Section -- when this kind of item was included. That's Regulations 112 Section 35.721-7. And the way the regulations suggest doing it is in the case where the owner of the patent, not only manufactures and sells the item, but also licenses someone else to do it for a royalty. In that case, you have a measure of the value of the patent and out of this own manufacturing income, you take in a part equivalent to the royalty and call that the income resulting from the invention.
Felix Frankfurter: Are you saying that by virtue of this stipulation an atypical case is before the Court, namely, the case in which the inventor or the discoverer -- so we're taking the petitioner's point of view -- the discoverer finances himself, it is (Inaudible) expenses, is that you're saying.
Wayne G. Barnett: Well --
Felix Frankfurter: I mean this is an atypical case.
Wayne G. Barnett: Yes. If I accept this sti --
Felix Frankfurter: But you must (Inaudible)
Wayne G. Barnett: Well, I -- no, no. The stipulation --
Felix Frankfurter: Are you just going behind the stipulation?
Wayne G. Barnett: Yeah. The stipulation --
Felix Frankfurter: -- in which your accounting difficulty doesn't arise.
Wayne G. Barnett: Yes. That is right. But we did not stipulate that this qualified as an eligible class of income.
Felix Frankfurter: No, no, no --
Wayne G. Barnett: And I'm really arguing to the question of eligibility.
Felix Frankfurter: But your answer -- your implicit answer to Justice Stewart's question is we can't -- that this case doesn't undercut your argument that as a practical matter it is difficult to make these allocations --
Wayne G. Barnett: Yes.
Felix Frankfurter: -- because this a -- this is a white throw.
Wayne G. Barnett: Yes, that's right. That's right. I might say that all of the cases under Section 721 did involve manufacturers who were selling their own products. You never had this royalty measured and in fact what the Tax Court ended up doing was expressly recognizing that the allocation was a matter of opinion and judgment and as a matter of fact admitted that no two people could ever agree on how you allocated it. And the way it resolved the cases in practice was to end up with a conclusory finding of fact stating what the allocation is without attempting to explain how they arrived at. And that -- that is what Congress meant when it said that it could not provide for relief for this kind of thing without an undesirably broad range of discretionary judgment. Now, Congress also gave a -- and that's equally true if it's brand new product. You still have that problem of allocation. Congress also gave a separate reason, namely that, the need for relief for this kind of income was not as great as the need for relief for other kinds of income. That appears in the Committee report at page 12 of our reply brief. I would like to suggest why that is, why there is a less need for the relief. The other classes of income, classes A, C and D, namely judgments, the sale of the invention itself or change of accounting method. Now, those are all clearly one time transactions that are unusual in the life of the taxpayer. I would say a lumping of income in one year of the events giving rise to which have nothing to do with that yet. Now, the taxpayers claim that their equitable right to relief the justification for extended relief is just like that for oil wells included in class D and they make that similarity. Now, because they're oil production, you do have a continuing production of income. It isn't the one shot we see. Now, the difference there, I think for justification for including minerals is that the taxpayer is using out a wasting asset. He is selling off his underlying oil deposit. Now, that's important for this reason. If he greatly increased his production of oil during the excess profits tax years, he really wouldn't be better off because he wouldn't have that same oil to sell after the excess profits tax years and there would be a strong incentive for him to reduce his production during the excess profit tax years and save his oil until the excess profit tax was gone. And I think that is essentially a justification for allowing this relief to the mineral industries. Now in a case of invention of patent, you lose nothing when you produce more during the war years because the patent expires not over units of production, but over time and the more you produce, the more you can still produce more later, so they're very different in nature in that respect. Now, more -- the other reason is this. Most people who have research and development income are continually engaged in research and development. This is not one item that they discovered. Searle has very large research department. Their business is developing new drugs and selling them. That is also true to Polaroid. And during the excess profit tax years, they were engaging in research and development and deducting the cost of research and development. Now, to be logically consistent, if we were to throw back to the earlier years, the income resulting from the prior research and development, you ought to bring into the excess profit tax years the future income which results from the -- their research and development during the excess profits tax years. Now, I think it's obviously not a practical thing to do and I think the Congress' solution was sound to treat research and development as a current item. You take the income into account when you receive it and you don't try to trace each item back to the years in which it was developed. Now -- so I think those are the two reasons why research and development income was taken out of the eligible classes in the Korean War law, both the administrative feasibility of segregating the income and the lack of a pressing and even say debatable justification for providing that relief. Now, I would like to turn -- I would like to turn, if I may now, to the last sentence of Section 456 (a) (2). This is the alternative argument that is made by both taxpayers, which I did not deal with yesterday. We have set forth the section in a skeletal form on page two of our reply brief. That's the one, the consolidated brief in 151 and 169. It's in skeletal form to emphasize the provisions relevant to this question. That is assuming that it is not within class B, they argue that they're entitled to relief under the last sentence of paragraph (2). That sentence reads the classification of income of any class not described in subparagraphs (A) to (D) inclusive shall be subject to regulations. Their argument is that that makes all income of whatever nature and of whatever kind eligible for relief. Now, before I try to answer that argument, I would like to state what the significance of it is. In terms, it is all inclusive. It includes all kinds of income, but it doesn't do you any good to have to qualify as abnormal income unless there is a basis for attribution, a basis for attributing the income to prior years under subsection B. Now, virtually the only kind of income that is not expressly provided for elsewhere in the statute for which there could be claimed a basis of attribution is research and development income. So the net effect of their argument really is, the practical operation, to say that the last sentence brings back within the statute the very kind of income that Congress expressly took out of the enumerated classes. Now, it may be that that's a necessary result of the last sentence. I think it's a rather remarkable result and one that should be avoided if possible. Turning to what the last sentence does mean, I confess that I have no easy answer. There is no interpretation of the last sentence simply from the words that is consistent with the rest of the statute. In order to give it a meaning, I would like to go through the exercise by first trying to show that the last sentence doesn't mean anything and then show how you can give it a meaning, which is consistent with the statute. I would do that first just on the face of the statute and then show that under the legislative history that in fact got into the statute apparently by inadvertence. And I -- after that, I will then try to say how we think you can read it to give some meaning to it.
Potter Stewart: The basic point though is that it doesn't mean anything at all.
Wayne G. Barnett: Well, as I say, that's more of an exercise. I don't think this Court will need to hold that to dispose of this case.
Potter Stewart: Not (Inaudible)
Wayne G. Barnett: The reason I do that -- the reason I do that is to give me a license to force the words into another meaning because the interpretation I would suggest is --
Felix Frankfurter: But it's a license instead of a duty.
Wayne G. Barnett: A duty, if you will.
Felix Frankfurter: Yes. Presumably, here is a measure that comes out of the Joint Committee, doesn't it?
Wayne G. Barnett: Yes, yes. It is.
Felix Frankfurter: Well it is about as trained as technical core of any Committee that Congress has?
Wayne G. Barnett: Well, I confess. I don't understand what they did this time, but I will come to that.
Felix Frankfurter: But it's true, isn't it?
Wayne G. Barnett: -- I will come to that.
Felix Frankfurter: That is trained technically?
Wayne G. Barnett: Yes.
Felix Frankfurter: As trained body of technical advisers of any committee, do you?
Wayne G. Barnett: Well, yes. This Act was passed, however, I must say in very short order and it is perhaps unique in its complexity. I don't think you can find another statute that is quite as involved in this and --
Felix Frankfurter: But a number of senators were deeply interested in it?
Wayne G. Barnett: Yes.
Felix Frankfurter: Presumably read it, presumably.
Wayne G. Barnett: Yes. Well, I think you remember in (Inaudible) case, I think there was some evidence that not every part of the statute have been fixed up. There are some discrepancies in the statute.
Felix Frankfurter: Anyhow, they can't go on the assumption that it --
Wayne G. Barnett: Yes.
Felix Frankfurter: -- didn't mean anything?
Wayne G. Barnett: Well, I still think it is a useful exercise however you come out in the end. The last sentence is as I have said provides for the classification of income of any class not described. Now, literally, that seems to provide for the classification of all income because all income is of some class and that's basically their argument. We can concede that, that all income is of a class, but what happens to the class after you classified it. Now, the last sentence doesn't tell you that. You have to go back to paragraph one, which is the operative definition of abnormal income and paragraph one says that the term abnormal income means an income of any class described in paragraph two, not income of any class, but any class describing paragraph two. And paragraph two starts out by saying that each of the following subparagraphs shall be held to describe a separate class of income. And the last sentence says that the classification of income of any class not described in the subparagraphs shall be subject regulations. So the last sentence -- income is not described and the definition of abnormal income applies only to income which is described. And so that the last sentence literally, reading it very literally and I confess this is a very literal reading, the last sentence provides for classification that has no operative effect. Now, to show how it got into the statute. It must --
Potter Stewart: It doesn't mean --
Wayne G. Barnett: Yes.
Potter Stewart: -- there are two classes. First, the class of income which in various aspects, various kinds of which are described in paragraph 2, A, B, C and D and the second class is those not described.
Wayne G. Barnett: Yes, yes. But abnormal income is defined as including only the -- only income of any class which is described. And so classes of income which are not described are not abnormal income. So they are classes of income but they're not abnormal. They're not eligible to qualify as abnormal classes. Now, I don't expect anyone to be persuaded by this argument as a matter of statutory interpretation. I just want to set up the problem in those terms. Now, the way that last sentence got into the statute is this. As I have said, 456 came from Section 721 of the World War II law. In the 1940 Act, Section 721 was in very different form and was limited to the six classes of income. It was revised in 1941 into the form that appears on pages six and seven of our reply brief. You will note that there, the abnormal income is defined to me, income of any class includable in gross income, any class at all. It is not limited to any class described in paragraph (2). It means income of any class. Now, with that definition of abnormal income, you have to provide for classification of all classes of income. And so, there, paragraph (2) did define separate classes of income and after enumerating six classes provided for the classification of all other income. Now, the important thing about the last sentence in Section 721 is that all it did was to provide for the grouping, the classification which items you put together and which of those classes, if any, were eligible for relief was determined by paragraph one and the reason why 721 was very broad in scope is because paragraph one defined abnormal income as meaning income of any class includable in gross income, all income. Now, that's not quite as strange as it sounds because I have said -- said before, abnormal income, the test of abnormal income is only the first step and you then have to show that it is attributable to prior years. The effect of this definition of abnormal income was to lead to the attribution requirements in subsection B, the function of limiting relief to the proper kinds of income, but there was no test in subsection A, no qualitative test of what is abnormal income. Any income could be abnormal and that was the function of the last sentence, purely, the accounting breakdown of income into several classes. We then come to the Korean War law. The House Bill, where it originated repeated all the same language of Section 721, including the unlimited definition of abnormal income in paragraph (1) as meaning, income of any class includable in gross income and therefore also the last sentence providing for the classification of all income. The only change the House made in the bill from the predecessor bill was in the described classes, which were cut down to four classes and there was that change of the research and development was omitted. Now, literally, if you read its bill literally, it really hadn't done very much because although it took research and development income out of the described classes, abnormal income wasn't limited to the described classes. So the only defect literally was that research and development had to be put into another class, but which was equally eligible for relief. Now, its report however, the report of the House Committee which is at page 12, I think obviously reflects that they have done more than that. It states, after describing the kind of adjustment, adjustments of this type are limited to income arising out of at least the four classes. It then has the discussion that I have talked about earlier saying why they have deleted research and development. And they don't speak of deleting that simply from enumerating classes to put it some place else. They end up saying that's why that item has been omitted from the list of abnormal types of income for which a reallocation can be made under this bill. So the report clearly speaks as though relief were limited to the four classes and none other. And by taking research and development out of the enumerated classes, it thought it was denying relief altogether. Whereas I say, the bill didn't say that. The bill had the same language that'd been put in, in 1941 for the very purpose of extending relief beyond the enumerated classes. Now, when the bill got to the Senate, the Senate was faced with a choice whether they wanted to agree with the House Report or with the House Bill, because they were very different things. And it shows the House Report and agreed with the report, it adopted the report verbatim, but it amended the bill to make the bill conform to the report and they did that by two amendments. Amendment Number 200 inserted in paragraph one the phrase described in paragraph two so that an abnormal income was defined as income of any class described in paragraph two, which meant the quantitative test. Now -- I'm sorry -- which meant the quantitative test. There's always the quantitative test. After you establish eligibility, you have to estab -- meet the quantitative test. Now, since it limited the definition of abnormal income to the described classes, the last sentence providing for the classification of other income was unnecessary, so it deleted that sentence in Amendment 201. Now, at that point, the bill said exactly what the Committee report said and everything was very clear. Then the bill went to the conference and in conference, what happened -- the result of what happened is very clear. The conference accepted the Amendment to the definition of abnormal income limiting it to the classes described in paragraph (2), but rejected the Amendment striking the last sentence.
Felix Frankfurter: Or they allowed and retained what the House had?
Wayne G. Barnett: Yes, yes, yes, yes. So that --
Felix Frankfurter: In other words, the Senate -- the House did not recede on that --
Wayne G. Barnett: The House did not recede on that Amendment. So that the effect is that we ended up with -- and the bill was passed in its form, we ended up with a bill with one Amendment to the definition of abnormal income which literally made the last sentence surplusage but they kept the last sentence. Now, I don't know why the Conference Committee did that. I don't think anyone else knows why they did it. I think it is inconsistent action and I think to give -- if you read the last sentence, the way that the taxpayers suggest it should be read, you deny all effect to the addition of the limitation described in paragraph (2) --
Potter Stewart: The last sentence of paragraph (2).
Wayne G. Barnett: Yes, it is a classification provided for in paragraph (2). I agree with that, but certainly the author of the words described in paragraph (2), that is the Senate, meant by that the classes described in paragraph (2) and literally, the last sentence says provides for the classification of any class of income not described. So it uses the same word described, it says not described and I think one or the other of the provisions doesn't fit, that they don't belong together. Now, the simplest thing to do is to say that Congress just slipped out and you ought to read it literally, you read it literally. The last sentence doesn't have any operative effect and so you ignore it. Now, you don't have to do that. How do you give meaning to the last sentence? The taxpayer says that our reading of the last sentence results in our reading the same language in two Acts, the World War II Act and this Act to mean different things. That is not quite right because if you read the last sentence to mean exactly the same thing that it didn't mean in 721, it would mean nothing because all in that in 721 was accounting and it didn't say -- it was not the last sentence that said that the resulting classes were eligible, it was paragraph (1) that said that and there is a different paragraph (1) and it's really from paragraph (1) that we derive a different ultimate effect of the last sentence. Now, since read isn't a classification provision alone, the last sentence doesn't do anything. You have to really read it as also not only providing for classification, but somehow providing that the resulting classes are to be eligible to qualify as abnormal income. And our interpretation ultimately amounts to reading it as though it said not with the classification of any class of income not described through its sets of regulations, but as though it said the eligibility of any class of income not described in the regulations, in the subparagraphs shall be subject to regulations. That is to say the secretary has a discretionary power to prescribe specific additional classes which shall be eligible for relief.
John M. Harlan II: That's the way the First Circuit read it?
Wayne G. Barnett: The First Circuit read it that way. That is right and essentially, that is the interpretation given to it by the regulations although I think actually the regulations are somewhat at least (Inaudible) worded to leave open the possibility that there is no such thing as an additional class of income.
Felix Frankfurter: And is that consistent with the way they measure that for the Senate?
Wayne G. Barnett: The way the -- that is consistent with Senator George's statement on the floor of the Senate which he said that the effect was to authorize the secretary to prescribe additional classes of income. That is also the effect given to it by the staff of the joint Committee on internal revenue, still treated in relief as limited to define classes, but with some discretion, the commissioner or the secretary to add classes. So it doesn't --
Felix Frankfurter: That is not uncommon, is it?
Wayne G. Barnett: No, no, it is not.
Felix Frankfurter: You had it (Inaudible) legislatively phrased classification --
Wayne G. Barnett: Yes.
Felix Frankfurter: -- with power on the part of the secretary to contract or expand.
Wayne G. Barnett: Yes, that's right and I think that really is the way the regulations have interpreted and the regulations have specifically excluded and denied relief to research and development income.
Felix Frankfurter: Before you sit down, Mr. Barnett, you just quoted Senator George and your name's sake led me to the congressional record.
Wayne G. Barnett: Yes.
Felix Frankfurter: Now, what do you say to the exchange to which he referred between the Senator from Georgia and the Senator from Colorado (Inaudible) Senator George? I don't - I am going back, but I gather that Senator Georgia was not in charge of the bill, that the bill was in charge of Senator Harrison.
Wayne G. Barnett: I informed --
Felix Frankfurter: As chairman of the Finance Committee?
Wayne G. Barnett: Yes, yes, I've informed that's right for my authority.
Felix Frankfurter: So that -- it would, Harrison, the authoritative spokesman and I myself and -- we can say constitutional as a matter of experience leery of quick answers by senators to accommodate some senator and for some reason to satisfy, but it does interest me that it was Mr. Adamson who said I'm not speaking out alone of mining company, it could apply equally to an inventor. Mr. Adamson of Colorado was of course was chiefly in dispute in the mining industry of (Inaudible) and Senator Georgia that replies to all. Now, it makes a difference to me, whether Georgia was in charge and Georgia was the spokesman for the measure or wasn't. I gather he wasn't.
Wayne G. Barnett: Yes.
Felix Frankfurter: This is an opinion. What I'm suggesting is you can rely on Senator Georgia on one aspect of the case and then you grate his authority in another aspect of the case.
Wayne G. Barnett: Right, right. Well, I am --
Felix Frankfurter: Consider that colloquy (Inaudible)
Wayne G. Barnett: I'm not --
Felix Frankfurter: And --
Wayne G. Barnett: Yes. I'm informed that was the World War II Law which did include research and development income. That was --
Felix Frankfurter: (Inaudible) he is talking about this bill. This bill and some of its provisions give him a chance to build up for better days of more accurate days and it's also gets for the corporation of the option of the term makes it turn to Texas, that Senator Texas finally (Inaudible) the obligation. It is a rapidly growing (Inaudible) very great benefit particularly to companies which are rapidly growing, companies which is more or less speculate in their operation (Inaudible)
Wayne G. Barnett: Mr. Justice, are you reading from 87 congressional record?
Felix Frankfurter: I'm reading March 3rd, 1941. I believe it is.
Wayne G. Barnett: 1941. That's the World War II Law. We're into the Korean War Law. That was the provision that did expressly provide for research development.
Felix Frankfurter: So that was left out and --
Wayne G. Barnett: And that provision was left out of our provision.
Felix Frankfurter: Senator Georgia's answer is any (Inaudible) goes the other way.
Wayne G. Barnett: Yes. Yes, that's right. We admit this would have been covered under the World War II Law. Thank you.